   Case: 1:19-cv-00220-SA-DAS Doc #: 7-20 Filed: 12/18/19 1 of 13 PageID #: 155
Case: 44CH1:17-cv-00022-KMB Document #: 20         Filed: 02/27/2017 Page 1 of 13


         IN THE CHANCERY COURT OF LOWNDES COUNTY, MISSISSIPPI


THE STATE OF MISSISSIPPI,                             Civil Action No. 17-22-B
EX REL. JIM HOOD, ATTORNEY GENERAL

PLAINTIFF,

V.

GOOGLE, INC.

DEFENDANT.


 MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS
         PURSUANT TO RULE 12(B)(3) FOR IMPROPER VENUE

       Pursuant to Mississippi Rule of Civil Procedure 12(b)(3), Google submits this

memorandum of law in support of its motion to dismiss this action for improper venue.

                                       INTRODUCTION

       This is an action brought by the Attorney General pursuant to Section 75-24-9 of the

Mississippi Consumer Protection Act (“MCPA”) against Google, a foreign corporation with no

offices in Mississippi.

       The Complaint alleges that venue is proper in Lowndes County based on Section 75-24-

9. See Compl. ¶ 9. Section 75-24-9 provides three (and only three) possible venues for this case:

the defendant’s principal place of business (here, outside of Mississippi), the defendant’s

residence (again, outside of Mississippi), or, with the defendant’s consent, Hinds County. See

Miss. Code Ann. § 75-24-9. Lowndes County is not an available choice. Google does not

consent to proceed in Hinds County. There is therefore no appropriate venue for this lawsuit

within Mississippi.

       This should come as no surprise to the Attorney General. In a brief filed in another


                                                -1-
   Case: 1:19-cv-00220-SA-DAS Doc #: 7-20 Filed: 12/18/19 2 of 13 PageID #: 156
Case: 44CH1:17-cv-00022-KMB Document #: 20         Filed: 02/27/2017 Page 2 of 13


matter the same day as this lawsuit, the Attorney General acknowledged that Section 75-24-9

does not “provide for proper venue in an action brought exclusively against foreign

corporations”—a position the Chancery Court ultimately adopted. Supp. Mem. in Support of

Opp. to Def.’s Joint Rule 12 Mot. for Transf., Doc. No. 192 at 6, Mississippi v. Purdue Pharma

L.P., No. 25CH1:15-cv-001814 (Miss. Ch. Ct. Hinds Cty. 1st Dist. Jan. 13, 2017); Order, Doc.

No. 197 at 3-4, Mississippi v. Purdue Pharma L.P., No. 25CH1:15-cv-001814 (Miss. Ch. Ct.

Hinds Cty. 1st Dist. Feb. 13, 2017).

       The Mississippi Supreme Court has squarely held that where the only appropriate venue

for an action is outside of Mississippi, dismissal is appropriate. Ramsey v. Auburn University,

191 So. 3d 102, 111 (Miss. 2016). Dismissal is warranted here.

                                        BACKGROUND

       Google provides schools, teachers, and students throughout the nation with a free suite of

web-based educational applications and classroom-management tools through its G Suite for

Education (“GSFE”) program. The program serves tens of millions of teachers and students

across the country, allowing participating schools to obtain institution-wide access to

professional-grade Gmail, Google Docs, Google Drive, and other Google services at no cost.

Enrollment in GSFE also provides access to Google Classroom, an app that allows teachers to

create class-specific discussion groups, distribute assignments, and provide feedback. GSFE

includes 24/7 access to free tech support and enhanced security features. Some Mississippi

schools have elected to join this nationwide program to enhance the educational opportunities

available to Mississippi students.

       The Attorney General’s complaint alleges that Google is violating the MCPA by

collecting and using data from GSFE in ways that the Attorney General alleges are inconsistent


                                                -2-
   Case: 1:19-cv-00220-SA-DAS Doc #: 7-20 Filed: 12/18/19 3 of 13 PageID #: 157
Case: 44CH1:17-cv-00022-KMB Document #: 20         Filed: 02/27/2017 Page 3 of 13


with various representations Google has made. The Attorney General filed this lawsuit without

having first even informally asked Google for information about GSFE. The Attorney General

admitted—on the day he filed this suit—that it was still “unclear” to him “what information

Google is collecting from its GSFE users.” He explained that “[t]hrough this lawsuit” he was

“seek[ing] to uncover exactly what information Google is … collecting” and “how Google is

using that data.” See Mississippi Attorney General’s Office, Google’s G Suite for Education

(GSFE)—FAQs, available at http://www.ago.state.ms.us/wp-content/uploads/2017/01/

FAQ_google.pdf (last visited Feb. 15, 2017). The Attorney General has things backwards:

determining whether wrongdoing has occurred should come before filing a lawsuit alleging that

it has. But the Court need not reach the Attorney General’s unfounded and speculative

allegations, for this case fails at the outset. Under clear Mississippi law, the Attorney General

has brought suit in an improper venue, and dismissal is required.

                                          ARGUMENT

       The complaint asserts a single claim under the MCPA. The MCPA permits the Attorney

General to bring such a claim only in accordance with the statute’s mandatory venue provision,

which states:

                The action shall be brought in the chancery or county court of the
                county in which such person resides or has his principal place of
                business, or, with consent of the parties, may be brought in the
                chancery or county court of the county in which the State Capitol
                is located.

Miss. Code Ann. § 75-24-9. Google does not reside in or have its principal place of business in

Lowndes County (or anywhere else in Mississippi), and Google does not consent to proceed in

Hinds County. There is therefore no proper venue for this lawsuit in Mississippi. The complaint

should be dismissed.


                                                -3-
   Case: 1:19-cv-00220-SA-DAS Doc #: 7-20 Filed: 12/18/19 4 of 13 PageID #: 158
Case: 44CH1:17-cv-00022-KMB Document #: 20         Filed: 02/27/2017 Page 4 of 13


I.     SECTION 75-24-9 IS MANDATORY.

       Venue of suits in equity is governed “entirely by statute.” Guice v. Mississippi Life Ins.

Co., 836 So. 2d 756, 759 (Miss. 2009) (citing Green v. Winona Elevator Co., 319 So. 2d 224,

226 (Miss. 1975)). The complaint relies solely on Section 75-24-9 as the statutory basis for

proper venue. See Compl. ¶ 9. 1 Indeed, Section 75-24-9 is mandatory in this case and controls

the venue determination here.

       The Mississippi Supreme Court has held that when a venue statute uses the word “shall,”

it is mandatory and controls the venue determination. See Capital City Ins. Co. v. G.B. “Boots”

Smith Corp., 889 So. 2d 505, 516-517 (Miss. 2004) (venue statute with term “‘shall be

commenced’” is “mandatory” and controls venue determination over other venue statutes that

provide where actions “‘may be brought’”); see also Crenshaw v. Roman, 942 So. 2d 806, 810-

811 (Miss. 2006) (“mandatory language, ‘shall,’” in one venue statute “controlled over the

permissive language, ‘may,’” in another); Am. Home Prods. Corp. v. Sumlin, 942 So. 2d 766,

769-770 (Miss. 2006) (“between the mandatory ‘shall’ language” in one venue statute and “the

permissive ‘may’ language” in another, the mandatory statute controlled); Baptist Mem’l Hosp.-

Desoto Inc. v. Bailey, 919 So. 2d 1, 3-4 (Miss. 2005) (same). Here, Section 75-24-9 provides

that an action by the Attorney General under the MCPA “shall be brought” in a venue permitted

by that provision. Miss. Code Ann. § 75-24-9 (emphasis added). 2

       1
        The complaint also cites Mississippi Rule of Civil Procedure 82(b), but that rule does
not expand the venue options beyond the applicable statute. It states only that, “[e]xcept as
provided by this rule, venue of all actions shall be as provided by statute.”
       2
         The general chancery court venue statute provides that “cases not otherwise provided
may be brought in the chancery court of any county where the defendant … may reside or be
found.” Miss. Cod Ann. § 11-5-1. Because Section 75-24-9 uses mandatory language, it, rather
than Section 11-5-1, controls. But even under Section 11-5-1, there is no permissible venue in
Mississippi for this action, since Google neither resides nor can be found in Mississippi.

                                               -4-
   Case: 1:19-cv-00220-SA-DAS Doc #: 7-20 Filed: 12/18/19 5 of 13 PageID #: 159
Case: 44CH1:17-cv-00022-KMB Document #: 20         Filed: 02/27/2017 Page 5 of 13


       At least one Mississippi court has already recognized that Section 75-24-9 is mandatory

and controls the venue determination in an MCPA action. In Mississippi v. Yazaki North

America, Inc., No. 25CH1:15-cv-001508 (Miss. Ch. Ct. Hinds Cty. 1st Dist.), the Attorney

General filed an MCPA action in Hinds County against a group of foreign corporations, which

moved to dismiss for improper venue or alternatively to transfer venue to Madison County,

where one defendant had a place of business. The Hinds County Chancery Court held that

Section 75-24-9 was “a mandatory venue statute specifically designed for an action brought by

the Attorney General on behalf of the State of Mississippi” that controlled the venue

determination over any other permissive general venue statute. Id., Doc. 170 at 4; see also id. at

5 (venue must be consistent with “the unambiguous and mandatory terms of Section 75-24-9”). 3

Section 75-24-9 is mandatory in this action and must control the venue determination.

II.    VENUE IN MISSISSIPPI IS IMPROPER UNDER SECTION 75-24-9.

       Under Section 75-24-9’s plain terms, the Attorney General may bring this action only

(1) where Google has its principal place of business, (2) where Google resides, or (3) in Hinds

County, if Google consents. Miss. Code Ann. § 75-24-9. The complaint does not allege that any

of these conditions are satisfied—and none is. 4


       3
          The Hinds County Chancery Court ordered the action transferred to Madison County
because Hinds County was not consistent with the criteria in Section 75-24-9 and Madison
County “is the only forum that could be even remotely consistent with the unambiguous and
mandatory terms of Section 75-24-9.” Id., Doc. 170 at 5. The foreign corporations have
renewed their motion to dismiss for improper venue in the Madison County Chancery Court,
arguing that the place of business one defendant has there is not its principal place of business,
as the statute requires. Their motion remains pending as of February 27, 2017.
       4
          Instead, the Attorney General alleges that venue is proper because “Google did market,
promote, advertise, implement, administer, and maintain contracts for GSFE and
Chrome/Chrome Sync in Mississippi and in Lowndes County specifically.” Compl. ¶ 9. Even if
true, that alleged activity does not establish that venue is proper under Section 75-24-9.

                                                   -5-
   Case: 1:19-cv-00220-SA-DAS Doc #: 7-20 Filed: 12/18/19 6 of 13 PageID #: 160
Case: 44CH1:17-cv-00022-KMB Document #: 20         Filed: 02/27/2017 Page 6 of 13


       First, the complaint does not allege that Google’s principal place of business is in

Lowndes County. It instead states, correctly, that Google’s “principal place of business is at

1600 Amphitheatre Parkway, Mountain View, Santa Clara County, California.” Compl. ¶ 6.

       Second, the complaint does not allege that Google resides in Mississippi. Google does

not. Prior to 2013, the Mississippi Supreme Court had held that a foreign corporation “resides”

within Mississippi only in whichever Mississippi county it has a registered agent for service of

process. See Penn Nat’l Gaming, Inc. v. Ratliff, 954 So. 2d 427, 434 (Miss. 2007) (“[B]ecause

Penn National is a foreign corporation with its principal place of business in Pennsylvania, the

only place where it can be said to reside in this state is where an agent for service of process may

be found.”). In 2012, however, the Mississippi Legislature enacted the Registered Agents Act

(“RAA”), which prohibits using the corporate agent’s location to determine venue. 5 The RAA

provides that “[t]he address of the agent does not determine venue in an action or proceeding

involving the entity.” Miss. Code Ann. § 79-35-15. As the Secretary of State’s Division of

Policy and Research explained, this statute makes “it clear that under Mississippi law, the

location of the address of the corporation’s … registered agent would not be considered when

determining whether venue is proper in a civil action.” 6

       In light of the RAA, the Attorney General has expressly conceded that for venue

purposes, “foreign defendants do not ‘reside’ in Mississippi or have a ‘principal place of

business’ here.” Opp. to Def.’s Joint Rule 12 Mot. to Transf., Doc. No. 139 at 7, Mississippi v.


       5
           The RAA became effective on January 1, 2013.
       6
         Division of Policy and Research, Office of the Secretary of State, to Model Registered
Agent Act Committee, Issue: Is venue appropriate in the county where the registered agent is
located for defendant corporations or LLCs?, p. 3 (Mar. 31, 2009), available at
http://www.sos.ms.gov/Policy-Research/Documents/MORAA%20mat1.pdf (p. 102).

                                                -6-
   Case: 1:19-cv-00220-SA-DAS Doc #: 7-20 Filed: 12/18/19 7 of 13 PageID #: 161
Case: 44CH1:17-cv-00022-KMB Document #: 20         Filed: 02/27/2017 Page 7 of 13


Purdue Pharma L.P., No. 25CH1:15-cv-001814 (Miss. Ch. Ct. Hinds Cty. 1st Dist. June 16,

2016). It follows that Section 75-24-9 does not provide for proper venue in Mississippi in an

MCPA action brought against a foreign corporation (absent consent to Hinds Country venue).

The Attorney General has conceded this as well. In Mississippi v. Purdue Pharma L.P., an

MCPA action against a group of foreign corporations, the Attorney General expressly argued

that “after passage of the RAA,” Section 75-24-9 does not “provide for proper venue in an action

brought exclusively against foreign corporations.” Supp. Mem. in Support of Opp. to Def.’s

Joint Rule 12 Mot. for Transf., Doc. No. 192 at 6, Mississippi v. Purdue Pharma L.P., No.

25CH1:15-cv-001814 (Miss. Ch. Ct. Hinds Cty. 1st Dist. Jan. 13, 2017). Relying on the

Attorney General’s argument, the Hinds County Chancery court accepted this position. Order,

Doc. No. 197 at 4, Mississippi v. Purdue Pharma L.P., No. 25CH1:15-cv-001814 (Miss. Ch. Ct.

Hinds Cty. 1st Dist. Feb. 13, 2017) (concluding that “after passage of the RAA,” Section 75-24-9

does not “provide for proper venue in an action brought exclusively against foreign corporations,

none of which have a principal place of business in Mississippi”).

       Third, Google does not consent to venue in Hinds County.

       Under the MCPA’s “unambiguous and mandatory” venue provision, there is therefore no

proper venue for this action in Mississippi.

III.   SECTION 11-11-3 DOES NOT APPLY TO THIS SUIT

       In the Purdue Pharma case, the Attorney General argued that venue was proper in that

case in Mississippi under the general circuit court venue statute, Miss. Code Ann. § 11-11-3.

Notably, the Complaint in this case, filed the same day as the Attorney General’s brief making

that argument in Purdue Pharma, does not invoke Section 11-11-3, and for good reason. Section

11-11-3’s plain text forecloses that argument here. Section 11-11-3, by its terms, applies only to


                                               -7-
   Case: 1:19-cv-00220-SA-DAS Doc #: 7-20 Filed: 12/18/19 8 of 13 PageID #: 162
Case: 44CH1:17-cv-00022-KMB Document #: 20         Filed: 02/27/2017 Page 8 of 13


“[c]ivil actions of which the circuit court has original jurisdiction.” Miss. Code Ann. § 11-11-3

(emphasis added); see also Holmes v. McMillan, 21 So. 3d 614, 618 n.2 (Miss. 2009)

(emphasizing that Section 11-11-3 governs “‘[c]ivil actions of which the circuit court has

original jurisdiction’”). 7 The MCPA provides that suits brought to enforce its provisions “shall

be brought in the chancery or county court,” taking MCPA cases outside the original jurisdiction

of the Circuit Court. See Miss. Code Ann. § 9-7-81 (circuit court has original jurisdiction over

civil suits “which are not exclusively cognizable in some other court”). Therefore, Section 11-

11-3 does not apply in this case.

       The Hinds County Chancery Court’s recent decision in the Purdue Pharma case, which

applied Section 11-11-3 to determine proper venue for an action based in part on the MCPA, is

not to the contrary. The Attorney General’s complaint in that case joined legal claims over

which the circuit court had proper jurisdiction with equitable claims under the MCPA. Order,

Doc. No. 197 at 2, Mississippi v. Purdue Pharma L.P., No. 25CH1:15-cv-001814 (Miss. Ch. Ct.

Hinds Cty. 1st Dist. Feb. 13, 2017). Such hybrid cases properly fall within the original

jurisdiction of the circuit court. See Derr Planation, Inc. v. Swarek, 14 So. 3d 711, 716 (Miss.

2009) (“‘if the complaint seeks legal relief, even in combination with equitable relief, the circuit

court can have proper subject matter jurisdiction’”) (quoting RAS Family Partners v. Onnam

Biloxi, LLC, 968 So. 2d 926, 928 (Miss. 2007)). Here, by contrast, the Attorney General’s sole

claim arises under Section 75-24-9 of the MCPA and must be governed by the rules applicable to

chancery court jurisdiction.

       7
          Although the suit in Holmes was initially filed in county court, the Supreme Court
explained that venue was proper under Section 11-11-3 because the circuit court had original
jurisdiction and the county court had concurrent jurisdiction under a separate venue statute, Miss.
Code Ann. § 9-9-21. 21 So.3d at 618 n.2. Here, in contrast, the circuit court does not have
original jurisdiction.

                                                 -8-
   Case: 1:19-cv-00220-SA-DAS Doc #: 7-20 Filed: 12/18/19 9 of 13 PageID #: 163
Case: 44CH1:17-cv-00022-KMB Document #: 20         Filed: 02/27/2017 Page 9 of 13


       Moreover, the precedent on which Purdue Pharma chiefly relied does not support

applying Section 11-11-3 here. That decision cited Wilkerson v. Goss for the proposition that the

Mississippi Supreme Court has held Section 11-11-3 applicable in chancery court. Order, Doc.

No. 197 at 5, Mississippi v. Purdue Pharma L.P., No. 25CH1:15-cv-001814 (Miss. Ch. Ct. Hinds

Cty. 1st Dist. Feb. 13, 2017). Wilkerson is not so broad. It holds only that a chancery court

properly applied Section 11-11-3 to determine venue when transferring a case within the circuit

courts’ jurisdiction to the proper circuit court. Wilkerson v. Goss, 113 So.3d 544, 546-547 (Miss.

2013) (because claim was “more legal than equitable in nature,” the chancery court properly

relied on Section 11-11-3 to determine which circuit court was the proper venue). Wilkerson did

not hold that suits like this one, assigned to the exclusive jurisdiction of the chancery court, could

be heard in circuit court, or that Section 11-11-3 controlled venue for cases assigned exclusively

to the chancery and county court’s jurisdiction.

IV.    DISMISSAL IS THE REMEDY FOR LACK OF VENUE IN THIS ACTION.

       Dismissal is the remedy when a plaintiff’s chosen venue is improper and there is no

proper venue in Mississippi. See, e.g., Ramsey v. Auburn University, 191 So. 3d 102, 111 (Miss.

2016); Canadian Nat’l R. Co. v. Smith, 926 So. 2d 839, 846 (Miss. 2006). Dismissal is therefore

required here: under Section 75-24-9, venue is not proper in Lowndes County or anywhere else

in Mississippi.

       There is nothing unusual about this result. To the contrary, the Mississippi Supreme

Court has squarely recognized that state law may not always provide for a proper venue in

Mississippi, and has held that dismissal is the appropriate remedy when it does not.

       The Mississippi Supreme Court considered this issue in Missouri Pacific Railroad v.

Tircuit, 554 So. 2d 878, 880-881 (Miss. 1989). Tircuit involved a venue statute applicable to


                                                   -9-
   Case: 1:19-cv-00220-SA-DAS Doc #: 7-20 Filed: 12/18/19 10 of 13 PageID #: 164
Case: 44CH1:17-cv-00022-KMB Document #: 20         Filed: 02/27/2017 Page 10 of 13


actions against railroads providing that such actions “may be brought [1] in the county where the

cause of action accrued, [2] in the county where the defendant has its principal place of business

or [3] in the county in which the plaintiff resides.” Id. at 880 (quoting Miss. Code Ann. § 11-11-

5 (1989) (emphasis added)). The railroad defendant moved to dismiss for improper venue

because the action did not accrue in Mississippi, the defendant did not maintain its principal

place of business in Mississippi, and the plaintiffs did not reside in Mississippi. Id. The

Mississippi Supreme Court recognized that courts could “be in the anomalous posture of having

in personam jurisdiction over the defendant railroad but with no place in which the case may

lawfully be tried.” Id. The Court explained:

               That a result may be anomalous does not necessarily preclude it.
               The legislature certainly has the authority to enact regarding venue
               of actions against railroads and to provide that, if the action does
               not fit within a venue authorized by that special venue statute, then
               it may not be heard in Mississippi, notwithstanding that there be
               personal jurisdiction and, as well, great convenience to the parties.

Id. at 880-881 (emphasis added).

       In Tircuit, however, the Court held that it did not face such a circumstance because the

railroad venue statute used the permissive language “‘may be brought,’” and thus was not “the

only venue statute to which parties may resort in an action against a railroad.” Id. at 881. “The

statute merely provides that actions against any railroad corporation ‘may be brought’ in one of

the three venues noted above.” Id. Thus, Mississippi’s general venue statute, Miss. Code Ann.

§ 11-11-3, could apply as a fallback when the railroad venue statute did not identify a proper

venue. Id. “The railroad venue statute, because it employs the permissive ‘may,’ requires that it

be read in conjunction with the general venue statute,” and on the facts there, the general statute

provided for a proper venue in Mississippi. Id.

       Section 75-24-9, in contrast, uses the mandatory language “shall.” This case thus
                                                -10-
   Case: 1:19-cv-00220-SA-DAS Doc #: 7-20 Filed: 12/18/19 11 of 13 PageID #: 165
Case: 44CH1:17-cv-00022-KMB Document #: 20         Filed: 02/27/2017 Page 11 of 13


presents the situation that the Mississippi Supreme Court contemplated in Tircuit. Section 75-

24-9 is a special and mandatory venue statute that on the facts here does not authorize venue for

this action anywhere in Mississippi.

       The Mississippi Supreme Court has since confirmed what it suggested in Tircuit: where

there is jurisdiction but no proper venue, dismissal is proper. In Ramsey, the Court held that

because “venue was improper” anywhere in Mississippi, but was instead proper in Alabama, the

“trial court did not err in dismissing Ramsey’s complaint.” 191 So. 3d at 110. The Court

specifically rejected the argument that the trial court should have transferred the case to Alabama

instead of dismissing, explaining that “Mississippi trial courts lack the authority to transfer cases

to the courts of the other states.” Id. at 111. Because the Attorney General cannot establish

venue in Mississippi under Section 75-24-9, this action must likewise be dismissed.

       The Attorney General may well argue that as a policy matter, he should be permitted to

force foreign corporations to defend MCPA actions in whatever venue the Attorney General

selects. But that is not what Section 75-24-9 says. Nor is this the appropriate forum for

arguments about whether the Attorney General should have that power. “The function of the

Court is not to decide what a statute should provide, but to determine what it does provide.”

Lawson v. Honeywell Int’l, Inc., 75 So. 3d 1024, 1027 (Miss. 2011). “When a statute is

unambiguous and conveys a clear and definite meaning, [this Court] follows its plain terms.”

Lutz Homes, Inc. v. Weston, 19 So. 3d 60, 62 (Miss. 2009). Section 75-24-9’s terms, as the

Hinds County Chancery Court has recognized, are “unambiguous and mandatory.” Order, Doc.

No. 170 at 5, Mississippi v. Yazaki North America, Inc., No. 25CH1:15-cv-001508 (Miss. Ch. Ct.

Hinds Cty. 1st Dist. Sept. 26, 2016).




                                                -11-
    Case: 1:19-cv-00220-SA-DAS Doc #: 7-20 Filed: 12/18/19 12 of 13 PageID #: 166
 Case: 44CH1:17-cv-00022-KMB Document #: 20         Filed: 02/27/2017 Page 12 of 13


                                        CONCLUSION

        For the foregoing reasons, Google respectfully requests that the Court dismiss the

 complaint for improper venue under Rule 12(b)(3).


        RESPECTFULLY SUBMITTED this 27th day of February, 2017.



                                              /s/ Peter G. Neiman ___________
FORMAN WATKINS & KRUTZ LLP                    WILMER CUTLER PICKERING HALE AND
Fred Krutz (MSB No. 4270)                     DORR LLP
Daniel J. Mulholland (MSB No. 3643)           Peter G. Neiman (pro hac vice)
200 South Lamar Street, Suite 100             7 World Trade Center
Jackson, Mississippi 39201                    250 Greenwich Street
Telephone: (601) 960-8600                     New York, NY 10007
Fax: (601) 960-8613                           Telephone: (212) 230-8800
fred.krutz@formanwatkins.com                  Facsimile: (212) 230-8888
daniel.mulholland@formanwatkins.com           peter.neiman@wilmerhale.com

                                              Blake Roberts (pro hac vice)
                                              Jonathan Bressler (pro hac vice)
                                              Molly Jennings (pro hac vice)
                                              1875 Pennsylvania Avenue NW
                                              Washington, DC 20006
                                              Telephone: (202) 663-6000
                                              Facsimile: (202) 663-6363
                                              blake.roberts@wilmerhale.com
                                              jonathan.bressler@wilmerhale.com
                                              molly.jennings@wilmerhale.com

                                              Attorneys for Defendant




                                               -12-
   Case: 1:19-cv-00220-SA-DAS Doc #: 7-20 Filed: 12/18/19 13 of 13 PageID #: 167
Case: 44CH1:17-cv-00022-KMB Document #: 20         Filed: 02/27/2017 Page 13 of 13


                                CERTIFICATE OF SERVICE

       I certify that I electronically filed the foregoing with the Clerk of the Chancery Court of

Lowndes County, Mississippi by using the Court’s CM/ECF system on February 27, 2017. I

further certify that all parties are represented by attorneys who are registered CM/ECF users and

that service will be accomplished by the CM/ECF system.

       THIS the day of 27th February, 2017


                                                      ___/s/ Daniel J. Mulholland____________
                                                      Daniel J. Mulholland




                                               -13-
